Citation Nr: 1643394	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-14 526	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability (previously characterized as spinal stenosis).

2.  Entitlement to service connection for a low back disability, including lumbar spinal stenosis, degenerative changes, spondylosis, scoliosis, and disc bulge, to include as secondary to service-connected right foot disability.


REPRESENTATION

Veteran represented by:	Joseph M. Woods, Attorney


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO reopened the Veteran's previously denied claim for service connection for low back condition, but denied service connection on the merits.  The Veteran filed a notice of disagreement (NOD) in November 2011.  A statement of the case (SOC) was issued in April 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.

As regards characterization of the appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.

With respect to the de novo service connection claim, although the RO characterized the claim as one for a low back condition (claimed as spinal stenosis), the Board has expanded the claim to include consideration of various other spine diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on this claim, prior to appellate consideration, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.
 
2.  In a December 2006 decision, the RO denied the Veteran's claim for service connection for a low back condition.  Although notified of the denial in a letter dated that same month, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.
 
3.  New evidence associated with the claims file since the December 2006 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  As additional evidence received since the RO's December 2006 denial is new and material, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d).

By way of background, the Veteran's claim for service connection for low back pain was initially denied in a December 2006 rating decision.  The pertinent evidence then of record consisted of her service treatment records, post-service VA treatment and private medical records, VA examination report, and the Veteran's lay statements.  In denying the claim, the RO noted that, although the Veteran's service treatment records documented treatment for complaints of mechanical low back pain in 1981, there were no further incidents or treatment shown.  The RO also noted a low back condition is not listed among the chronic diseases under 38 C.F.R. § 3.309(a) for which service connection may be granted on a presumptive basis if the disease manifested to a compensable degree (severe enough to be evaluated at least 10 percent disabling) within a certain period after military discharge, pursuant to 38 C.F.R. § 3.307.  The RO informed the Veteran of this denial in a December 2006 letter, to which the Veteran did not respond.

Although notified of the December 2006 denial in a letter dated that same month, the Veteran did not file a notice of disagreement with the December 2006 rating decision.  Moreover, no new and material evidence was received during the one year appeal period following the notice of the decision (see 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)), and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for a low back condition, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).

Hence, the December 2006 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran filed a request to reopen her previously denied claim for service connection for low back pain in May 2010 and, again, in September 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.
The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent new evidence added to the claims file since the December 2006 rating decision includes VA treatment records dated from March 2010 to January 2011, private treatment records from August 2008 to September 2008,October 2009, medical articles, the report of an April 2010 VA right foot examination, a March 2011 VA spine examination report, and lay statements from the Veteran and her family.  

The medical records reflects diagnoses of lumbar spinal stenosis (March 2011 VA examination report), degenerative changes (March 2011 VA examination report), disc bulge (noted in October 2013 private treatment records), lumbar spondylosis (noted in August 2008 private treatment records), and mild scoliosis (noted in December 2004 private treatment records).  

The newly submitted medical articles indicate a relationship between abnormal gaits from foot disabilities and low back conditions, in support of the Veteran's assertion that her service-connected right foot disability has caused and/or aggravated her low back disability.  In addition, the April 2010 VA examination report indicated that the Veteran had an apropulsive gait, abnormal weight-bearing evidenced by second and third met keratosis right and heel keratosis bilaterally, and compensatory pronation on weight bearing, depression of arch bilaterally with talar bulging and pain at the navicular joint, which the Veteran asserts has caused or aggravated her current back disability.

The above-described this evidence is new in that it was not presented and considered at the time of the December 2006 decision, and is not duplicative or cumulative of evidence then of record.  Notably, moreover, although the medical evidence is not dispositive, the medical articles are not specific to the Veteran, and the Veteran is not competent to establish the etiology of any current back disability solely on the basis of lay assertions, collectively, this evidence pertains to an element of the claim that was previously found to be lacking (specifically, medical nexus) in suggesting that the Veteran has a current low back disability which may be related to her service-connected right foot disability-albeit, a secondary theory of entitlement  As explained further in the remand below, as the evidence triggers VA's duty to obtain and examination and opinion as to the nature and etiology of the Veteran's claimed low back disability, it raises a reasonability reasonable possibility of substantiating the claim for service connection .  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

As such, the Board concludes that new and material evidence to reopen the claim for service connection for low back disability has been received.  


ORDER

As new and material evidence to reopen the claim for service connection for a low back disability (previously characterized as spinal stenosis) has been received, to this limited extent only, the appeal is granted.


REMAND

In light of the above decision reopening the claim for service connection for a low back disability, and review of the claims file, the Board finds that additional AOJ action on the on the de novo claim for service connection for a low back disability, on the merits, is warranted.

After reopening the claim, the AOJ arranged for the Veteran to under VA examination obtain medical opinion as to the etiology of current back disability.  The March 2011 examiner stated that the Veteran's service treatment records showed occasional references to low back pain.  The examiner opined that the Veteran's lumbar spinal stenosis, an acquired condition, is superimposed by obesity and nonservice-connected diabetic neuropathy, thus, her low back condition is less likely than not the result of military service.  However, the examiner did not address a December 1981 service treatment record, which appears to note-although not entirely legible, that the Veteran's chronic low back pain may be attributed to arthritis or spondylitis.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board futher notes the Veteran's contention that she suffers from a low back disability as a result of her service-connected right foot disability.  Specifically, she asserts that her service-connected right foot disability has caused her to change her gait, which has affected her lower back. 	In support of this contention, the Veteran's previous representative submitted and cited to various medical articles, which discuss theories that foot pain can change walking patterns, which in turn can affect other parts of the body, including the back.  No medical professional has addressed this evidence, or meaningfully considered the April 2010 VA examination report indicating that the Veteran had an apropulsive gait, abnormal weight-bearing evidenced by second and third met keratosis right and heel keratosis bilaterally, compensatory pronation on weight bearing, and depression of arch bilaterally with talar bulging and pain at the navicular joint. 

The Board further additionally notes that no medical professional has addressed he etiology of the additional diagnoses of record degenerative changes, disc bulge, lumbar spondylosis, and mild scoliosis.



Under these circumstances, the Board finds that a remand of the claim for service connection needed to obtain an adequate opinion-based on full consideration of the Veteran's documented history (to include all diagnoses of record related to the back) and assertions, and applicable medical literature (to include the medical articles submitted by the Veteran), and supported by complete, clearly-stated rationale (to include identification of the facts and medical authority supporting the conclusions reached)-is warranted.  

To this end, the AOJ should arrange to obtain an addendum opinion from the individual who provided the March 2011 opinion, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has not been receiving treatment from any VA Medical Center (VAMC), and that records were last requested in May 2013; however, records may exist since the last request.  Hence, the AOJ should request all pertinent VA treatment records dated since May 2013.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Washington VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and her attorney requesting that the Veteran provide sufficient information and authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the VA examiner who provided the March 2011 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician (preferably, an orthopedic physician) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all back disability(ies) currently present or present at any time pertinent to the May 2010 claim-to include lumbar spinal stenosis (noted in March 2011 VA examination report), degenerative changes (noted in March 2011 VA examination report), disc bulge (noted in October 2013 private treatment records), lumbar spondylosis (noted in August 2008 private treatment records, and mild scoliosis (noted in December 2004 private treatment records)-even if now asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically-related to in-service injury or disease-to specifically include the notations of in-service back pain and possible arthritis and spondylitis in 1981 STRs; or if not

(b) was caused OR is aggravated (worsened beyond the natural progression) by, the Veteran's service-connected right foot disability.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation, to include identifying the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all relevant in-service medical evidence (to include low back pain difficulties and potential diagnoses of spondylitis and arthritis noted in 1981 STRs) and post-service medical evidence (to include the medical article and February 2013 letter from the Veteran's previous representative with citations to various medical articles).  

The examiner must also consider and discuss all lay assertions-to include competent assertions as to nature, onset and continuity of symptoms, including in-service low back pain.

In this regard, the examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached (to include identification of the facts and medical authority supporting such conclusions) must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and her attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).
 


Department of Veterans Affairs


